DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8-12-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10961029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a micro-spill prevention system according to the claim wherein the micro-spill prevention unit includes an attachment portion secured under the spout, the attachment portion comprising a bucket portion; and a fluid retaining portion rotationally coupled to the attachment portion, wherein the fluid retaining portion pivots between an open position and a closed position.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Torres-Umi (US Patent Publication 2019/0090671) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a micro-spill prevention system comprising a micro-spill prevention unit secured under the spout of a container and comprising an attachment portion secured under the spout, the attachment portion comprising a bucket portion; and a fluid retaining portion coupled to the attachment portion.
Stolzman (US Patent No. 5,450,681) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an intermediate bulk container (IBC) tote comprising a spout on a front face of the IBC tote.
Carryl (US Patent Publication 2017/0217752), Fowler et al. (US Patent No. 8,172,111), Boyd (US Patent No. 702,181), and Marhoff (US Patent No. 1,702,975) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a fluid retaining portion rotational coupled to an attachment portion.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754